Execution Version PURCHASE AGREEMENT dated November 1, 2007 by and among COLEMAN CABLE, INC., WOODS INDUSTRIES, INC., WOODS INDUSTRIES (CANADA) INC., and KATY INDUSTRIES, INC. TABLE OF CONTENTS Page ARTICLE IDefinitions 1 1.1 Previously Defined Terms 1 1.2 Definitions 1 1.3 Interpretation 15 ARTICLE IIPurchase and Sale, Purchase Price, Allocation and Other Related Matters 15 2.1 Purchase of Purchased Assets and Shares and Assumption of Assumed Liabilities 15 2.2 Payment of the Purchase Price 15 2.3 Pre Closing Purchase Price Adjustment. 16 2.4 Post Closing Purchase Price Adjustment 16 2.5 Post-Closing Inventory Adjustment. 18 2.6 Assumed Liabilities 19 2.7 Retained Liabilities 19 2.8 Allocation 20 ARTICLE IIIClosing and Closing Date Deliveries 21 3.1 Closing 21 3.2 Closing Deliveries by Sellers 21 3.3 Closing Deliveries by Coleman and Purchasers 22 3.4 Cooperation 23 ARTICLE IVPre-Closing Filings 23 4.1 Government Filings 23 ARTICLE VPre Closing Covenants 23 5.1 Access to Information 23 5.2 Maintenance of Business and Notice of Changes 24 5.3 Pending Closing 24 5.4 Consents 26 5.5 Commercially Reasonable Efforts to Close. 26 5.6 Insurance 26 5.7 Transfer of US Related Assets 26 5.8 Transfer of Canadian Related Assets 26 5.9 Retained Entity, Canadian Retained Assets and Canadian Retained Liabilities 26 5.10 FIRPTA 27 5.11 Removal of Moulding Machines 27 5.12 Supplemental Disclosure 27 ARTICLE VIFinancial Statements; Disclosure Schedule 27 6.1 Pre-Signing Deliveries 27 ARTICLE VIIRepresentations and Warranties of Sellers and Woods Canada 28 7.1 Due Formation 28 7.2 Capitalization of Woods Canada 28 7.3 Ownership of the Shares 28 7.4 Subsidiaries 28 7.5 Authority 28 7.6 No Violations and Consents 29 7.7 Brokers 29 7.8 Required Assets 29 7.9 Related Party Transactions 29 7.10 Title to Purchased Assets 30 7.11 Inventory 30 7.12 Real Property 30 7.13 Litigation and Compliance with Laws 32 7.14 Intellectual Property 32 7.15 Contracts 33 7.16 Financial Statements and Related Matters 33 7.17 Changes Since the Most Recent Year-End Balance Sheet Date 34 7.18 Insurance 35 7.19 Licenses and Permits 35 7.20 Environmental Matters 35 7.21 Employee Benefit Plans/Employment Matters. 37 7.22 Taxes. 41 7.23 Suppliers; Customers. 43 7.24 Books and Records 43 7.25 Product Warranties 44 7.26 Defects in Products or Designs; Product Safety 44 ARTICLE VIIIRepresentations and Warranties of Coleman 44 8.1 Due Incorporation 44 8.2 Authority 44 8.3 No Violations 45 8.4 Financial Resources 45 8.5 Litigation 45 8.6 Brokers 45 ARTICLE IXConditions to Closing Applicable to Coleman and Purchasers 45 9.1 No Termination 45 9.2 Bring-Down of Sellers' and Woods Canada's Warranties and Covenants 45 9.3 No Material Adverse Change 46 9.4 Pending Actions 46 9.5 Required Contract Consents 46 9.6 Required Governmental Approvals 46 9.7 Environmental Assessment Report 46 9.8 Required Transfer 46 9.9 All Necessary Documents 46 ARTICLE XConditions to Closing Applicable to Sellers 47 10.1 No Termination 47 10.2 Bring-Down of Coleman and Purchasers' Warranties and Covenants 47 10.3 Pending Actions 47 10.4 All Necessary Documents 47 ARTICLE XITermination 47 11.1 Termination 47 ARTICLE XIIIndemnification 48 12.1 Indemnification by Sellers 48 12.2 Indemnification by Purchasers 49 12.3 Limitation on Sellers' Indemnity 49 12.4 Claim Procedure/Notice of Claim. 50 12.5 Survival of Representations, Warranties and Covenants; Determination of Adverse Consequences. 51 12.6 Treatment of Indemnification Payments 52 12.7 Exclusive Remedy 52 12.8 Effect of Taxes 52 ARTICLE XIIIConfidentiality 53 13.1 Confidentiality of Materials 53 13.2 Remedy 53 ARTICLE XIVEmployee Matters 54 14.1 Employees to be Hired by Purchaser 54 14.2 Benefit Plans, Workers' Compensation, Medical Claims and Retirees. 54 14.3 WARN Act 55 ARTICLE XVTax Matters 55 15.1 Tax Payments and Allocation of Taxes 55 15.2 Tax Returns 56 15.3 Tax Contests 56 15.4 338(g) Treatment 57 15.5 Transfer Taxes 57 15.6 Section 116 Certificate 57 15.7 Refunds for Taxes 59 ARTICLE XVICertain Other Agreements 59 16.1 Post-Closing Access to Records 59 16.2 Consents Not Obtained at Closing 60 16.3 Bulk Sale Waiver and Indemnity 60 16.4 Non-Competition; Non-Solicitation. 61 16.5 Use of Sellers' Names 62 16.6 Katy Guarantee. 62 16.7 Coleman Guarantee 62 16.8 Bonds and Guarantees 63 ARTICLE XVIIMiscellaneous 63 17.1 Cost and Expenses 63 17.2 Entire Agreement 63 17.3 Counterparts 63 17.4 Assignment, Successors and Assigns 63 17.5 Savings Clause 64 17.6 Headings 64 17.7 Risk of Loss 64 17.8 Governing Law 64 17.9 Press Releases and Public Announcements 64 17.10 U.S. Dollars 64 17.11 Notices 64 17.12 SUBMISSION TO JURISDICTION; VENUE 65 17.13 No Third-Party Beneficiary 66 17.14 Disclosures 66 17.15 Sellers' Obligations 66 Exhibit Index Exhibit Description Section Reference A Escrow Agreement Definitions B Assumption Agreement 2.6 C Bill of Sale 3.2 Disclosure Schedule Index Section 5.3 -Pending Closing Section 7.1 -Foreign Qualifications Section 7.4 -Subsidiaries Section 7.6 -Required Consents and Approvals Section 7.8 -Required Assets Section 7.9 -Related Party Transactions Section 7.10 -Title to Purchased Assets Section 7.11 -Inventory Section 7.12 - Leased Real Property Section 7.13(a) -Litigation and Compliance with Laws Section 7.14 -Intellectual Property Section 7.15 -Contracts Section 7.16(b) -Liabilities Section 7.16(c)-Accounts Receivable Section 7.16(d) -Indebtedness Section 7.17 -Changes Since the Most Recent Year-End Balance Sheets Section 7.18 -Insurance Section 7.19 -Licenses and Permits Section 7.20 -Environmental Matters Section 7.21 -Employee Benefits Section 7.23(a) -Suppliers Section 7.23(b) -Customers Section 7.26 -U.L. E-files Schedule Index Schedule 1.1 –Canadian Retained Assets Schedule 1.2
